DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,315,637 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Carroll on 02/10/2021.
The application has been amended as follows: 
Claims 1-6, 11 and 12 have been amended as follows:
1.  	(Currently amended) A braking control system for a vehicle system, comprising: 
a control chamber configured to control air pressure of a brake pipe of the vehicle system; 
a first electronically-controlled charge valve comprising a first input configured to be connected to a source of control pressure and a first output connected to the control chamber, the first electronically-controlled charge valve configured to, in a first state, permit air flow into the control chamber, and, in a second state, prevent air flow into the control chamber; 
a first exhaust port connected to atmosphere, the first electronically-controlled vent valve configured to, in a first state, prevent air flow out of the control chamber, and, in a second state, permit air flow out of the control chamber and vent air to atmosphere; 
a second electronically-controlled charge valve comprising a third input connected to the source of control pressure and a second output connected to the control chamber; 
a second electronically-controlled vent valve comprising a fourth input connected to the control chamber and a second exhaust port open to atmosphere; and 
a controller configured to switch operation of the vehicle system between a first operation mode, wherein the first electronically-controlled charge valve and the first electronically-controlled vent valve are enabled, and a second operation mode, wherein the second electronically-controlled charge valve and the second electronically-controlled vent valve are enabled, in response to at least one of an input by an operator of the vehicle system or a control signal received from a control system having one or more processors. 
2.   	(Currently amended) The system of claim 1, wherein the controller comprises a pneumatic valve,  
wherein the second electronically-controlled charge valve comprises a third output connected to a shared passage that connects to the pneumatic valve that is connected to the control chamber,
wherein the second electronically-controlled vent valve comprises a fifth input connected to the shared passage; and 
wherein the first electronically-controlled vent valve comprises the first exhaust port that is connected to the pneumatic valve and configured to vent to atmosphere through the pneumatic valve. 
the positions comprising: 
a first position representative of the first operation mode, in which a connection between the first electronically-controlled vent valve and the pneumatic valve is open, the shared passage is blocked at an input of the pneumatic valve, and the auxiliary passage is blocked at the output of the pneumatic valve; and 
a second position representative of the second operation mode, in which the connection between the first electronically-controlled vent valve and the pneumatic valve is blocked and the shared passage is connected to the auxiliary passage from the input to the output of the pneumatic valve. 
4.  	(Currently amended) The system of claim 1, further comprising:
a first brake controller and a second brake controller on board the vehicle system, wherein the first brake controller is configured to generate control signals to control the first electronically-controlled charge valve and the first electronically-controlled vent valve, and the second brake controller is configured to generate control signals to control the second electronically-controlled charge valve and the second electronically-controlled vent valve, the control signals of the first brake controller and the second brake controller both representative of states including: 
a vent state, indicative of an increasing level of brake application; 
a lap state, indicative of a constant level of brake application; and 
a charge state, indicative of a decreasing level of brake application. 
5.  	(Currently amended) The system of claim 4, wherein the first brake controller and the second brake controller are onboard the vehicle system, wherein the system further comprises a power supply unit configured to provide power for operation of the first electronically-controlled charge valve and the second electronically-controlled charge valve and 
6.  	(Currently amended) The system of claim 5, wherein the first brake controller and the second brake controller are positioned on or associated with a console of the vehicle system. 
11.	(Currently amended) A braking control system for a vehicle system, comprising:
first and second charge valves; 
first and second vent valves;
a source of control pressure configured to selectively operate at least the first and second charge valves and the first and second vent valves, wherein the first charge valve is configured to: 
in a first state, permit fluid flow into an equalizing reservoir control chamber; and, 
in a second state, prevent fluid flow into the equalizing reservoir control chamber, 
wherein the first vent valve is configured to: 
in a first state, prevent fluid flow out of the equalizing reservoir control chamber; and, 
in a second state, permit fluid flow out of the equalizing reservoir control chamber and vent fluid to atmosphere, 
wherein the second charge valve is connected to the source of control pressure and an output connected to the equalizing reservoir control chamber, wherein the second vent valve is coupled to the equalizing reservoir control chamber and a third exhaust port open to atmosphere; and
    an operating state controller configured to switch operation of the vehicle system in response to an input to a first operation mode in which the first charge valve and the first vent valve are enabled, and a second operation mode in which the second charge valve and the second vent valve are enabled; and from the first operation mode in which the first charge valve 
12.  	(Currently amended) A braking control method for a vehicle system, comprising:
receiving a control input, the control input switching an operating state of the vehicle system from a first operation mode to a second operation mode; 
responsive to switching to the second operation mode, removing computer brake control of a brake pipe control portion of the vehicle system, wherein removing the computer brake control of the brake pipe control portion includes restricting the operation of a computer providing the computer brake control of the brake pipe control portion; 
activating operation of an independent brake controller, the independent brake controller configured to generate plural control signals respectively representative of states that include: 
a vent state, indicative of an increasing level of brake application; 
a lap state, indicative of a constant level of brake application; and 
a charge state, indicative of a decreasing level of brake application; 
disabling operation of a pneumatic exhaust connection of a first electronically controlled vent valve configured to vent air from an equalizing reservoir control chamber of a brake pipe of the vehicle system; 
enabling operation of backup equalizing reservoir control valves, the backup valves comprising an electronically controlled charge valve and a second electronically controlled vent valve; and 
communicating to at least one processor that the vehicle system is operating in the second operation mode.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to anticipate or render obvious a braking control system comprising: a control chamber configured to control air pressure of a brake pipe; a first electronically-controlled charge valve connected to a source of control pressure via a first input and connected to the control chamber via a first output, wherein in a first state, the first electronically-controlled charge valve permits air flow into the control chamber, and in a second state, prevent air flow into the control chamber; a first electronically-controlled vent valve connected to the control chamber via a second input and a first exhaust port connected to atmosphere, wherein in a first state, the first electronically-controlled vent valve prevents air flow out of the control chamber, and in a second state, permits air flow out of the control chamber and vent air to atmosphere; a second electronically-controlled charge valve connected to the source of control pressure via a third input and connected to the control chamber via a second output; a second electronically-controlled vent valve connected to the control chamber and a second exhaust port open to atmosphere via a fourth input; and a controller configured to switch operation of the vehicle system between a first operation mode, wherein the first electronically-controlled charge valve and the first electronically-controlled vent valve are enabled, and a second operation mode, wherein the second electronically-controlled charge valve and the second electronically-controlled vent valve are enabled, in response to at least one of an input by an operator of the vehicle system or a control signal received from a control system having one or more processors. 
With regards to claim 11, the prior art of record fails to anticipate or render obvious a braking control system comprising first and second charge valves; first and second vent valves; a source of control pressure, wherein the first charge valve is configured to permit fluid flow into an equalizing reservoir control chamber in a first state, and prevent fluid flow into the equalizing reservoir control chamber in a second state; and wherein the first vent valve is configured to 
With regards to claim 12, the prior art of record fails to anticipate or render obvious a braking control method for a vehicle system comprising: receiving a control input to switch an operating state of the vehicle system from a first operation mode to a second operation mode; removing computer brake control of a brake pipe control portion including restricting the operation of a computer providing the computer brake control of the brake pipe control portion in response to switching to the second operation mode; activating operation of an independent brake controller to generate plural control signals respectively representative of states that includes: a vent state, indicative of an increasing level of brake application; a lap state, indicative of a constant level of brake application; and a charge state, indicative of a decreasing level of brake application; disabling operation of a pneumatic exhaust connection of a first electronically controlled vent valve; enabling operation of backup equalizing reservoir control valves comprising an electronically controlled charge valve and a second electronically controlled vent valve; and communicating to at least one processor that the vehicle system is operating in the second operation mode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

/MAHBUBUR RASHID/            Examiner, Art Unit 3657